El Juez Asociado Sr. Sulzbaciter,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
Considerando: que el auto recurrido no merece el concepto de definitivo, á tenor de lo preceptuado en el número 1 del artículo 1688 de la Ley de Enjuiciamiento Civil, toda vez que no pone término á los pleitos de que se trata, ni impide su continuación, llévese ó nó á efecto la acumulación de los mismos, y que por tanto no cabe discutir y resolver el presente recurso:
Fallamos: que debemos declarar y declaramos no haber lugar á resolver el recurso de casación interpuesto á nombre de R. Valdecilla Hermanos y Ca., á cuya sociedad condena-mos en las costas; y con devolución de los autos comuni-qúese esta resolución al Tribunal de Distrito de Ponce, á los efectos procedentes.
Jueces concurrentes: Sres. Presidente Quiñones, y Asocia-dos, Hernández, Figueras y MacLeary.